Citation Nr: 1229665	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  06-25 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder, claimed as due to herbicide exposure.  

2.  Entitlement to service connection for an acquired psychiatric disorder.  



REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The Veteran had active military service from February 1969 to November 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal following December 2005 and June 2006 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

This case was previously remanded by the Board in August 2008 and May 2010 for additional development.  Unfortunately, current circumstances require additional remand in order to afford the Veteran full due process.  Therefore, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In correspondence received at the Board in August 2012, the Veteran requested that he be scheduled for a hearing before the Board to be held via videoconference from his local regional office.  As the request for a hearing was received during the pendency of this appeal, and a hearing has not yet been conducted, the RO should schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011).

Accordingly, this case is REMANDED for the following action:

Schedule the Veteran for a hearing to be held via videoconference from the RO in St. Paul, Minnesota. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


